Filed 11/18/21 P. v. Esteves CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078932

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FWV038646)

INGRID CORONA ESTEVES,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino
County, Arthur Harrison, Judge. Affirmed.
         Rebecca P. Jones, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2009, a jury convicted Ingrid Esteves of first degree murder (Pen.

Code,1 § 187, subd. (a)). Esteves was sentenced to an indeterminate term of
25 years to life in prison. Esteves appealed and this court affirmed the




1        All further statutory references are to the Penal Code.
judgment in an unpublished opinion, People v. Esteves et al., D056078
(Mar. 30, 2011).
      In 2019, Esteves filed a petition for resentencing under section 1170.95.
The court appointed counsel and set the matter for hearing. The court found
Senate Bill No. 1437 (Stats. 2018, ch. 1015) and section 1170.95 to be
unconstitutional.
      Esteves appealed the ruling, and this court reversed the dismissal of
the petition in an unpublished opinion, People v. Esteves, D075717 (Apr. 24,

2020).2
      In 2020, the parties returned to court and the court received briefing,
reviewed the record of conviction, and held a hearing. Ultimately, the court
determined the jury had not been instructed on felony murder or the doctrine
of natural and probable consequences. The court further found Esteves was
prosecuted as a direct aider and abettor who acted with malice.
      Esteves filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Esteves the opportunity
to file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      The facts of the offense are fully set forth in our prior opinion, People v.
Esteves et al., supra, D056078. We will not repeat them here.




2     We granted Esteves’s request for the court to take judicial notice of our
records in case No. D075717.
                                        2
                                   DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified several possible issues that were considered in evaluating the
potential merits of this appeal.
      1. Whether Esteves stated a prima facie case for relief by filing a form
petition.
      2. Whether the absence of felony murder and natural and probable
consequences jury instructions demonstrate Esteves’s ineligibility as a
matter of law.
      3. Whether the trial court erred by making credibility determinations
from the prior appellate record.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Esteves on this appeal.




                                       3
                               DISPOSITION
      The order denying Esteves’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                     4